DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract includes 156 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"the system generates data for electrocardiographs” in claim 11;
“the system performs near-infrared spectroscopy for glucose level measurement and heart rate monitoring” in claim 12;
“the system performs incidental measurement each time a user holds the mobile device and enables long term health monitoring” in claim 13;
“the system further performs spot measurements” in claim 14; and
“the system provides alerts for abnormal conditions, the abnormal conditions including one or more of diabetes, dehydration, hypertension, cardiovascular anomalies, breast cancer and prostate cancer” in claim 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim limitation "the system generates data for electrocardiographs” in claim 11 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear what component or structure allows the system to generate data for electrocardiographs. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim limitation “the system performs near-infrared spectroscopy for glucose level measurement and heart rate monitoring” in claim 12 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear what component or structure allows the system to perform near-infrared spectroscopy for glucose level measurement and heart rate monitoring. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim limitation “the system performs incidental measurement each time a user holds the mobile device and enables long term health monitoring” in claim 13 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear what component or structure allows the system to perform incidental measurement. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim limitation “the system further performs spot measurements” in claim 14 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear what component or structure allows the system to perform incidental measurement each time a user holds the mobile device and enables long term health monitoring. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim limitation “the system provides alerts for abnormal conditions, the abnormal conditions including one or more of diabetes, dehydration, hypertension, cardiovascular anomalies, breast cancer and prostate cancer” in claim 16 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear what component or structure allows the system to provide alerts for abnormal conditions, the abnormal conditions including one or more of diabetes, dehydration, hypertension, cardiovascular anomalies, breast cancer and prostate cancer. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claims to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claims to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a naturally occurring object (i.e., a food item).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-9, 11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasa (US 4,625,732) in view of Jersey-Willuhn (US 20030216663 A1).
Regarding claim 1, Kasa teaches a case suitable for use with a mobile (i.e., handheld) device (see col. 1, lines 65-68 & col. 2, lines 1-2); and 
a first recess in the case, wherein the first recess 14 (i.e., the case 10 recesses are made for accommodating the fingers [col 4 line 42-43; Fig. 1]) has first optoelectronic sensors (62, 64) (i.e., The pulse sensor 20 has a conventional design and it comprises a light emitting diode 62 emitting light in the infrared range and a light sensitive transistor 64 [col 14 line 37-40]) and first electrodes 20 that facilitate one or more scans, wherein the scans include bioimpedance measurements (i.e., sensors 22, 24 for skin conductance measurements [col 4 line 48-49 – sensors interpreted as electrodes]; resistance of the skin between the sensors 22 and 24 [col 8 line 33-34 – skin impedance is commonly measured between two electrodes]) and optical scans.
While Kasa teaches individual electrodes and optoelectronic sensors in separate recesses as seen in Fig. 1, Kasa fails to specifically teach that the first recess has a plurality of both first optoelectronic sensors and first electrodes.
In a relevant area, Jersey-Willuhn teaches first optoelectronic sensors and first electrodes (i.e., a bio-impedance sensor and an optical sensor. Other embodiments may include other types of sensors, or more than two sensors [0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first recess of the case of Kasa  to include the first optoelectronic sensors and first electrodes of Jersey-Willuhn  in order to monitor and alert the user of their health conditions over time.
Regarding claim 2, Kasa teaches a second recess in the case, wherein the second recess 16 (i.e., the case 10 recesses [col 4 line 42-43; Fig. 1]) has a second set of electrodes that facilitate the scans (i.e., sensors 22, 24 for skin conductance measurements [col 4 line 48-49 – sensors interpreted as electrodes]; resistance of the skin between the sensors 22 and 24 [col 8 line 33-34]).
Kasa fails to specifically teach that the second recess has a second set of electrodes.
In a relevant area, Jersey-Willuhn teaches a second set of electrodes 120 (i.e., a bio-impedance sensor. Other embodiments may include more than two sensors [0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second recess of the case of Kasa to include the second set of electrodes of Jersey-Willuhn in order to monitor and alert the user of their health conditions over time.
Regarding claim 3, the Office notes that the limitations "wherein the scans occur upon incidental touch with the case" are intended use limitations that carry little to no patentable weight, the combination of Kasa and Jersey-Willuhn, as described supra, is fully capable of use as claimed.
Regarding claim 4, modified Kasa teaches the system of claim 1.
Kasa does not teach a capacitive touch sensor within the case.
In a relevant area, Jersey-Willuhn teaches a capacitive touch sensor within the case (i.e., a bio-impedance sensor. Other embodiments may include other types of sensors, or more than two sensors [0062]). The Office notes that a capacitive touch sensor is a sensor requiring at least two electrodes wherein an electric field between the two electrodes is formed. Disturbances in the electric field such as by an object touching the sensor trigger a signal.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Kasa to include the capacitive touch sensor of Jersey-Willuhn in order to monitor and alert the user of their health conditions over time. The combination of Kasa and Jersey- Willuhn provides more than one electrode; any two electrodes of the combination are able to function as a capacitive touch sensor.
	Regarding claim 5, the Office notes that the limitations "the first optoelectronic sensors activate upon incidental touch of the mobile device" are intended use limitations that carry little to no patentable weight, the combination of Kasa and Jersey-Willuhn, as described supra, is fully capable of use as claimed.
Regarding claim 6, the Office notes that the limitations "wherein a tap on the first recess initiates the one or more scans using the capacitive touch sensor" are intended use limitations that carry little to no patentable weight, the combination of Kasa and Jersey-Willuhn, as described supra, is fully capable of use as claimed.
Regarding claim 8, modified Kasa teaches the system of claim 1.
Kasa does not teach an extension unit for a scan.
In a relevant area, Jersey-Willuhn teaches an extension unit 122 for a scan (i.e., the film barrier dressing 122 [0057; Fig 1 – the film barrier unit is an extension of the control unit by a cable 126]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Kasa to include the extension unit of Jersey-Willuhn in order to provide replaceable sensors that also removably attach to the user.
Regarding claim 9, modified Kasa teaches the system of claim 8.
Kasa does not teach an array of electrodes for spot measurement and impedance tomography using bioimpedance.
In a relevant area, Jersey-Willuhn teaches an array 616 of electrodes for spot measurement and impedance tomography using bioimpedance (i.e.,  an electrode array 616 [0136]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasa to include the electrode array  of Jersey-Willuhn in order to develop a more detailed mapping of the user for diagnosis.
Regarding claim 11, modified Kasa teaches the system of claim 1.
Kasa does not teach that the system generates data for electrocardiographs.
In a relevant area, Jersey-Willuhn teaches that the system generates data for electrocardiographs (i.e., heart electrical signal monitoring [0185]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the case comprising electrodes of Kasa to include the method of gathering electrocardiographs of Jersey-Willuhn in order to generate ECG data using electrodes to determine heart health of the user. 
Regarding claim 13, the Office notes that the limitations " wherein the system performs incidental measurement each time a user holds the mobile device and enables long term health monitoring" are intended use limitations that carry little to no patentable weight, the combination of Kasa and Jersey-Willuhn, as described supra, is fully capable of use as claimed.
Regarding claim 14, the Office notes that the limitations wherein the system further performs spot measurements" are intended use limitations that carry little to no patentable weight, the combination of Kasa and Jersey-Willuhn, as described supra, is fully capable of use as claimed.
Regarding claim 15, modified Kasa teaches the system of claim 14.
Kasa fails to teach that the spot measurements use an extension measurement cable.
In a relevant area, Jersey-Willuhn teaches that the spot measurements use an extension measurement cable 126 (i.e., The sensor signal pathway 126 can connect between the film barrier dressing 122 and the control unit 124 [0057; Fig 1]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Kasa to include the extension measurement cable of Jersey-Willuhn in order to provide a cable that connects the extension unit to the device for transferring gathered data.
	Regarding claim 16, the Office notes that the limitations " wherein the system provides alerts for abnormal conditions, the abnormal conditions including one or more of diabetes, dehydration, hypertension, cardiovascular anomalies, breast cancer and prostate cancer" are intended use limitations that carry little to no patentable weight, the combination of Kasa and Jersey-Willuhn, as described supra, is fully capable of use as claimed.
	Regarding claim 17, Kasa teaches a galvanic skin resistance sensor 22, 24 (i.e., sensors 22, 24 for skin conductance measurements [col 4 line 48-49]).

Regarding claim 19, modified Kasa teaches the system of claim 1.
Kasa does not teach a capacitive touch sensor within the mobile device to initiate the scans.
In a relevant area, Jersey-Willuhn teaches a capacitive touch sensor within the mobile device to initiate the scans (i.e., a bio-impedance sensor. Other embodiments may more than two sensors [0062]). The Office notes that a capacitive touch sensor is a sensor requiring at least two electrodes wherein an electric field between two electrodes is formed. Disturbances in the electric field such as by an object touching the sensor trigger a signal.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Kasa to include the capacitive touch sensor of Jersey-Willuhn in order to monitor and alert the user of their health conditions over time. The combination of Kasa and Jersey- Willuhn provides more than one electrode; any two electrodes of the combination are able to function as a capacitive touch sensor.
Regarding claim 20, Kasa does not teach a server as claimed.
In a relevant area, Jersey-Willuhn teaches a server (i.e., processors) that collects data related to the scans and analyzes the data to identify abnormal conditions (i.e., processors to configure the information more suitably for subsequent analysis and storage [0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Kasa to include the server of Jersey-Willuhn in order to store and analyze collected data for diagnostics.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasa and Jersey-Willuhn as applied to claim 1 above, and further in view of Masuo (US 6,243,651 B1). 
Regarding claim 7, modified Kasa teaches the system of claim 1.
Kasa fails to teach tactile sensors as claimed.
In a relevant area, Masuo teaches tactile sensors 70 to guide a finger for placement on the first recess in the case (i.e., the patient can actuate the start switch without breaking contact with the electrodes [col 3 line 54-56; Fig 7; Fig 8a, 8b]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first recess of Kasa as modified by of Jersey-Willuhn with the tactile sensor of Masuo in order to guide a finger into the correct position with the tactile sensor to more accurately measure signals from the finger.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasa in view of Jersey-Willuhn as applied to claim 1 above, and further in view of Connor (US 20160034764 A1).
Regarding claim 10, modified Kasa teaches the system of claim 1.
Kasa does not teach a food that is analyzed by the case.
In a relevant area, Connor teaches a food that is analyzed by the case (i.e., takes pictures of nearby food, an optical sensor (such as a spectroscopic optical sensor) which collects data concerning light that is reflected from this food [0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Kasa as modified by Jersey-Willuhn with the food of Connor in order to analyze a food item for identifying the food and determining nutritional value.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasa in view of  Jersey-Willuhn as applied to claim 1 above, and further in view of Kaib (US 20130324868 A1).
Regarding claim 12, Kasa teaches the system of claim 1.
Kasa fails to teach that the system performs near-infrared spectroscopy for glucose level measurement and heart rate monitoring.
In a relevant area, Kaib teaches that the system performs near-infrared spectroscopy for glucose level measurement and heart rate monitoring (i.e., a near infrared spectroscopy system for measurement of parameters such as glucose levels. The spectroscopy system may be utilized to identify an abnormal heart rate [0034] & [0053]-[0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Kasa as modified by Jersey-Willuhn with near infrared spectroscopy of Kaib in order to measure physiological data such as glucose and heart rate using measurements from near infrared spectroscopy with the portable means of a mobile device case. 

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasa in view of Jersey-Willuhn as applied to claim 1 above, and further in view of Munoz (US 20160157725 A1).
Regarding claim 18, Kasa teaches the system of claim 1.
Kasa does not teach the first optoelectronic sensors are an LED array and a laser diode array.
In a relevant area, Munoz teaches first optoelectronic sensors are an LED array and a laser diode array (i.e., the at least one light source can comprise a LED and a laser; the LED is an LED array that emits visible light and/or near infrared light the laser is a laser array [0071]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasa as modified by Jersey Willuhn with the LED array and laser diode array of Munoz in order to provide a wider range of wavelengths of light and more even lighting for spectroscopy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN FONG whose telephone number is (571)272-1931.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.F./Examiner, Art Unit 3791                                                                                                                                                                                                        







/RENE T TOWA/Primary Examiner, Art Unit 3791